Citation Nr: 0501695	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  The RO, in pertinent part, 
denied service connection for hearing loss and tinnitus.

The Board remanded the case in April 2004 for further 
development of the evidence.  By an October 2004 rating 
decision, the RO granted service connection for bilateral 
hearing loss with a noncompensable evaluation.  In a January 
2005 brief by the veteran's representative, it was indicated 
that the veteran was not satisfied with the RO's initial 
evaluation.  The Board construes the veteran's  
representative's statement as a timely notice of disagreement 
(NOD) regarding the issue of an increased initial evaluation 
for bilateral hearing loss.   Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  
 
The issue of an increased initial evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran currently is shown to have tinnitus that as 
likely as not is the result of his exposure to acoustic 
trauma in service.





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for tinnitus has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are not available for 
review.  

The veteran contends that he served as an infantryman and a 
mortar man from 1951 to 1952 during the Korean War and that 
he was exposed to acoustic trauma during his service which 
led to the onset of tinnitus.  The veteran's DD-214 indicates 
that he received the Combat Infantryman Badge.  The foregoing 
is satisfactory evidence that the veteran was exposed to 
excessive noise during combat which is consistent with the 
circumstances, conditions, or hardships of his service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 
82 F.3d 389 (1996).

November 1992 private clinical records received from W. Hunt, 
M.D reveal that the veteran provided a history of tinnitus 
for 8 months and reported decreased hearing from the time he 
worked in a lumbar mill.  

A letter of medical treatment dated November 1, 2002 was 
received from A.C. Jones, M.D.  Dr. Jones stated that the 
veteran gave a history of tinnitus since 1951 when he was in 
a mortar platoon in Korea as well as exposure to loud motor 
noise for approximately fifteen to sixteen years subsequent 
thereto.  Dr. Jones stated that the veteran had noise induced 
tinnitus and that because of the timing, the tinnitus was 
almost assuredly the result of exposure to noise while in the 
armed forces. 

A subsequent letter of medical treatment dated November 6, 
2002 was received from Dr. Jones.  The veteran once gain gave 
a history of bilateral tinnitus since being exposed to loud 
noise in a mortar platoon in Korea in 1951.  He also admitted 
to being around loud engine noises for sixteen years, 
however, Dr. Jones reported that the engine noise exposure 
was after the onset of the tinnitus and after he was in 
Korea.  Dr. Jones concluded that the most likely cause for 
the veteran's tinnitus was his exposure to loud noise that 
occurred while he was in the armed forces.  

The veteran underwent a VA audiology examination in May 2004.  
The veteran reported that during service he was in an 81 mm 
mortar platoon in combat and that he dropped shells in a 
tube.  The noise was very loud and he did not have any 
hearing protection.  He reported the onset of periodic 
bilateral tinnitus approximately 3 to 4 years ago.  The 
examiner concluded that it was difficult to render an opinion 
in this case.  The veteran did not seek treatment or report 
difficulties related to hearing loss or tinnitus for 40 years 
following his military service.  In the interim, he had an 
unspecified amount of civilian occupational noise exposure.  
The examiner concluded that the veteran's current hearing 
loss was at least as likely not casually related to his 
acoustic trauma in service.  However, since the veteran 
reported that his tinnitus did not begin until much later, 
the tinnitus was less likely than not related to acoustic 
trauma in service.  

In this case, the Board has conceded that the appellant was 
exposed to acoustic trauma during service, and this would 
certainly be consistent with the circumstances of his 
military duties.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Current VA examination reveals a diagnosis of 
tinnitus.  Private medical opinion has attributed his 
tinnitus to inservice noise exposure.  The Board finds the 
private medical opinion evidence to be credible and 
persuasive.  Accordingly, the Board finds that the veteran's 
tinnitus is at least as likely as not due to noise exposure 
in service.  By extending the benefit of the doubt to the 
veteran, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the issue of an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 
noncompensable, the Board notes that the January 2005 
statement by the veteran's representative is a timely NOD 
regarding that issue.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 
  
The case is REMANDED for action as follows:

The AMC should issue a statement of the 
case with regard to the issue of an 
increased initial evaluation for 
bilateral hearing loss, currently 
evaluated as noncompensable.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


